                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES BONASORTE and THE                             )
PITTSBURGH STOP, INC.,                                )
                Plaintiffs,                           )
                                                      )
       vs                                             )       Civil Action No. 18-0243
                                                      )       Judge Nora Barry Fischer
CITY OF PITTSBURGH, et al.,                           )
                Defendants.                           )

                                  MEMORANDUM OPINION

       I.      INTRODUCTION

       In this civil rights action, the U.S. Magistrate Judge issued a Report and Recommendation

(“R&R”) on February 7, 2019 recommending that Defendants, the City of Pittsburgh and Guy

Costa’s Motion to Dismiss Plaintiffs Charles Bonasorte and the Pittsburgh Stop, Inc.’s Second

Amended Complaint be granted, in part and denied, in part. (Docket No. 41). Presently before

the Court are Defendants’ Objections to the R&R, (Docket No. 42), and Plaintiffs’ Response in

Opposition, (Docket No. 43). After conducting a de novo review of the R&R and having carefully

considered all of the parties’ submissions, this Court adopts the R&R, in part, to the extent that it

recommends that Defendants’ motion to dismiss Plaintiffs’ declaratory/injunctive relief and due

process claims (Counts I and II) be granted but declines to adopt the R&R to the extent that the

Magistrate Judge recommends that Defendants’ motion to dismiss Plaintiffs’ equal protection and

Monell claims (Counts III and IV) be denied. For the reasons more fully stated herein, the Court

grants Defendants’ motion to dismiss and all of Plaintiffs’ claims will be dismissed, with prejudice.

       II.     LEGAL STANDARD

       As the facts are sufficiently set forth in the R&R, the Court starts its analysis with the

relevant legal standard. (See Docket No. 41). To this end,



                                                     1
               [w]hen objections are filed to a magistrate judge’s report and
               recommendation, the district court “shall make a de novo
               determination of those portions of the report or specified proposed
               findings or recommendations to which objection is made.” 28
               U.S.C. § 636(b)(1)(C); see also United States v. Raddatz, 447 U.S.
               667, 674-75 (1980) (explaining the standard for a district court's
               review of a magistrate judge's report and recommendation). The
               district court may accept, reject or modify—in whole or in part—
               the magistrate judge's findings or recommendations. § 636(b)(1)(C).
               Although the standard of review is de novo, § 636(b)(1) permits
               whatever reliance the district court, in the exercise of sound
               discretion, chooses to place on a magistrate judge's proposed
               findings and recommendations. Raddatz, 447 U.S. at 676; see also
               Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984) (noting the discretion
               district courts have in their use of magistrate judges' reports).

Jerry-El v. Luther, No. 16-404, 2017 WL 5589090, at *3 (W.D. Pa. Nov. 21, 2017) (quoting Hinton

v. Mark, No. 3:10-CV-305, 2017 WL 4342204, at *2 (W.D. Pa. Sept. 29, 2017)).

       When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

the Court must “accept all factual allegations as true, construe the complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable reading of the complaint,

the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (quoting

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). To survive a Rule 12(b)(6)

challenge, a plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Id. (quoting Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007)). “Thus, ‘only a

complaint that states a plausible claim for relief survives a motion to dismiss.’” Id. (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

       Although the Court must accept the allegations in the complaint as true, it is “not compelled

to accept unsupported conclusions and unwarranted inferences, or a legal conclusion couched as a

factual allegation.” Morrow v. Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v.

McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)). “Threadbare recitals of the elements of a cause of

                                                     2
action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555). Instead, the plaintiff must plead facts which permit the court to make

a reasonable inference that the defendant is liable. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

556–57.

       Consistent with these principles, the Third Circuit Court of Appeals has prescribed a three-

step analysis for purposes of determining whether a claim is plausible. First, the court should

“outline the elements a plaintiff must plead to a state a claim for relief.” Bistrian v. Levi, 696 F.3d

352, 365 (3d Cir. 2012). Second, the court should “peel away” legal conclusions that are not

entitled to the assumption of truth. Id.; see also Iqbal, 556 U.S. at 679 (“While legal conclusions

can provide the framework of a complaint, they must be supported by factual allegations.”). Third,

the Court should assume the veracity of all well-pled factual allegations and then “determine

whether they plausibly give rise to an entitlement to relief.” Bistrian, 696 F.3d at 365 (quoting

Iqbal, 556 U.S. at 679). This third step of the analysis is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. (quoting Iqbal, 556

U.S. at 679).

       III.     DISCUSSION

       At the outset, the Court adopts the R&R insofar as it recommends dismissal of Plaintiffs’

Counts I and II for failure to state a claim upon which relief may be granted. (Docket No. 41).

Plaintiffs did not timely object to the dismissal of either claim by the established deadline of

February 21, 2019 and therefore waived the cursory arguments to reinstate Count II they have put

forth in their response to Defendants’ objections filed on March 7, 2019. See Virgin Islands Water

and Power Authority v. General Elec. Intern. Inc., 561 F. App’x 131, 134 (3d Cir. 2014) (party

waives objections to a Magistrate Judge’s order by failing to properly object to same before District



                                                      3
Court). With that said, the Court overrules Plaintiffs’ untimely objections and grants the motion

to dismiss Counts I and II.1

         In their Objections, Defendants reassert the defense of qualified immunity on behalf of

Costa as to the class of one equal protection claim at Count III. (Docket No. 42). Although it was

raised below, this defense was not specifically analyzed in the R&R and Defendants put forth a

more robust argument for dismissal in their Objections. (Docket No. 41). At this stage, Defendants

maintain that Plaintiffs have failed to meet either prong of the applicable test to defeat the qualified

immunity defense as they have not sufficiently pled their claim nor shown that the asserted rights

were clearly established at the time. (Docket No. 42). Plaintiffs respond that they have sufficiently

pled a “class of one” equal protection claim and while they admit that “‘class of one’ jurisprudence

is still being fleshed out,” they claim, without citing any authority, that their rights to not be subject

to targeted, selective enforcement are “well-established.” (Docket No. 43 at 6). Having considered

the matter, the Court agrees that Count III is subject to dismissal as Plaintiffs cannot overcome the

asserted qualified immunity defense.

         As this Court recently articulated,

                          Qualified immunity […] attaches “when an official's
                  conduct does not violate clearly established statutory or
                  constitutional rights of which a reasonable person would have
                  known.” Kisela v. Hughes, 584 U.S. ––––, 138 S.Ct. 1148, 200
                  L.Ed.2d 449 (2018) (per curiam) (citations omitted); Bland v. City
                  of Newark, 900 F.3d 77 (3d Cir. 2018); Santini v. Fuentes, 795 F.3d
                  410, 417 (3d Cir. 2015); El v. City of Pittsburgh, No. CV 15-834,
                  2018 WL 3707420, at *9 (W.D. Pa. Aug. 3, 2018).
                                              …

                         In resolving questions of qualified immunity, “courts engage
                  in a two-pronged inquiry: (1) whether the plaintiff sufficiently

1
         The Court alternatively holds that Count II is subject to dismissal as to Costa on the basis of qualified
immunity as Plaintiffs have failed to sufficiently plead that their constitutional rights to procedural and substantive
due process were violated nor demonstrated that the alleged rights were clearly established. See L.R. v. Sch. Dist. of
Phila., 836 F.3d 235, 241 (3d Cir. 2016).

                                                               4
               alleged the violation of a constitutional right, and (2) whether the
               right was ‘clearly established’ at the time of the official's conduct.”
               Bland, 900 F.3d at 83 (citing L.R. v. Sch. Dist. of Phila., 836 F.3d
               235, 241 (3d Cir. 2016)). A court may evaluate these two prongs “in
               the order [it] deem[s] most appropriate for the particular case before
               [it].” Santini, 795 F.3d at 418 (citation omitted).

Kelley v. O’Malley, 328 F. Supp. 3d 447, 454 (W.D. Pa. Sept. 13, 2018). Further, “while issues

of fact may preclude a definitive finding on the question of whether the plaintiff's rights have been

violated, the court must nonetheless decide whether the right at issue was clearly established.

Failure to do so is error.” Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 637, n.4 (3d Cir.

2015).

               Although “[the Supreme] Court’s caselaw does not require a case
               directly on point for a right to be clearly established, existing
               precedent must have placed the statutory or constitutional question
               beyond debate.” White, 580 U.S., at ––––, 137 S.Ct. at 551 (internal
               quotation marks omitted). “In other words, immunity protects all but
               the plainly incompetent or those who knowingly violate the law.”
               Ibid. (internal quotation marks omitted). [The Supreme] Court has
               “‘repeatedly told courts—and the Ninth Circuit in particular—not to
               define clearly established law at a high level of generality.’” City
               and County of San Francisco v. Sheehan, 575 U.S. ––––, ––––, 135
               S.Ct. 1765, 1775–1776, 191 L.Ed.2d 856 (2015) (quoting Ashcroft
               v. al-Kidd, 563 U.S. 731, 742, 131 S.Ct. 2074, 179 L.Ed.2d 1149
               (2011)); see also Brosseau, supra, at 198–199, 125 S.Ct. 596.

Kisela, 138 S.Ct. at 1152. “Moreover, at the time the action is taken, the ‘legal principle [must]

clearly prohibit the officer’s conduct in the particular circumstances before him. The rule’s

contours must be so well defined that it is clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.’” Bland, 900 F.3d at 83 (citing District of Columbia v.

Wesby, ––– U.S. ––––, 138 S.Ct. 577, 590, 199 L.Ed.2d 453 (2018) (internal quotation marks and

citation omitted)).

                       When addressing qualified immunity in the context of equal
               protection claims, we have cautioned that “[i]t is not enough to
               address the plaintiffs’ equal protection claim in the broad sense.”

                                                     5
                Hynson ex rel. Hynson v. City of Chester Legal Dep't, 864 F.2d
                1026, 1032 (3d Cir. 1988). Instead, a court “must focus on [the]
                particularized right,” id. defining “the right allegedly violated at the
                appropriate level of specificity.” Sharp v. Johnson, 669 F.3d 144,
                159 (3d Cir. 2012). Stripping qualified immunity based upon
                broadly stated abstractions of the right at issue “would ... convert the
                rule of qualified immunity that our cases plainly establish into a rule
                of virtually unqualified liability” where a party alleges the “violation
                of extremely abstract rights.” Spady v. Bethlehem Area Sch. Dist.,
                800 F.3d 633, 638 (3d Cir. 2015) (citing Anderson v. Creighton, 483
                U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)).

Bag of Holdings, LLC v. City of Philadelphia, 682 F. App’x 94, 98 (3d Cir. 2017).

        In this Court’s estimation, Plaintiffs have failed to demonstrate that a reasonable official in

Costa’s position would have understood that his alleged actions violated their equal protection

rights and have not pointed this Court to any binding precedent showing that their asserted rights

were clearly established at the time. (See Docket No. 43 at 6). Indeed, they have not cited any

analogous cases involving an asserted equal protection violation arising from a public official’s

alleged selective enforcement of parking ordinances against a vending business and its owner by

directing those entities with discretion to issue tickets, i.e., the City of Pittsburgh Bureau of Police

and the City of Pittsburgh Parking Authority, to ticket Plaintiffs’ vehicles. (Id.). Further, a

selective enforcement claim under the equal protection clause is only cognizable if the selective

treatment is “based upon an unjustifiable standard such as race, religion, or other arbitrary

classification” such as the “exercise of a fundamental right.” PG Pub. Co. v. Aichele, 902 F. Supp.

2d 724, 757 (W.D. Pa. Oct. 9, 2012), aff’d, 705 F.3d 91 (3d Cir. 2013) (citations omitted). But,

no such circumstances are present here and Plaintiffs have, at most, alleged a “class of one” equal




                                                       6
protection violation at a high level of generality which the cases teach is simply not enough to

overcome a qualified immunity defense.2 See Bag of Holdings, LLC, 682 F. App’x at 98.

         The Court also alternatively holds that Plaintiffs have failed to sufficiently plead any

violation of their equal protection rights under the circumstances set forth in their Second

Amended Complaint. To this end, the Equal Protection Clause provides that “No State shall ...

deny to any person within its jurisdiction the equal protection of the laws.” U.S. CONST. AMEND.

XIV, § 1. The Equal Protection Clause “creates no substantive rights.” Vacco v. Quill, 521 U.S.

793, 799, 117 S.Ct. 2293, 138 L.Ed.2d 834 (1997). “Instead, it embodies a general rule that States

must treat like cases alike but may treat unlike cases accordingly.” Id. Under the “class of one”

theory set forth in Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000), Plaintiffs have the

burden to demonstrate that they were “treated differently from others similarly situated and that

there was no rational basis for such disparate treatment.” Whittaker, 674 F.Supp.2d at 691-92

(emphasis in original).

         “To establish that entities were similarly situated for purposes of an equal protection claim,

they must be ‘alike in all relevant aspects.’” Cole v. Encapera, --- F. App’x ----, 2018 WL 6822298,

at *3 (3d Cir. Dec. 28, 2018) (quoting Startzell v. City of Philadelphia, 533 F.3d 183, 203 (3d Cir.

2008) (internal quotation marks omitted)). Plaintiffs must also show that they were subject to

“intentionally different treatment [that] is ‘irrational and wholly arbitrary.’” Eichenlaub, 385 F.3d

at 286 (quoting Village of Willowbrook, 528 U.S. at 564). The Court of Appeals has recognized

that “[t]hese challenges fail when ‘there is any reasonably conceivable state of facts that could

provide a rational basis for the classification.’” Highway Materials, Inc. v. Whitemarsh Tp., 386



2
         The Court’s independent research has not located any binding analogous cases. Perhaps the closest factual
scenario is Patterson v. Strippoli, 639 F. App’x 137, 144-45 (3d Cir. 2016), but that case is non-precedential and did
not address a qualified immunity defense or whether the equal protection rights were clearly established at the time.

                                                              7
F. App’x. 251, 259 (3d Cir. 2010) (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)). The Court

of Appeals “’do[es] not view an equal protection claim as a device to dilute the stringent

requirements needed to show a substantive due process violation.’” Highway Materials, 386 F.

App’x at 259 (quoting Eichenlaub, 385 F.3d at 287)).

        Here, Plaintiffs have not sufficiently alleged that they were similarly situated to any other

persons or entities in all relevant respects nor that Defendants’ treatment of them was irrational

and wholly arbitrary. Startzell, 533 F.3d at 203. In this regard, Plaintiffs admit that they operate

a sidewalk vending business selling t-shirts, hats and other memorabilia on the sidewalks at the

intersection of Forbes Avenue and Bigelow Boulevard in Oakland under a vending permit which

does not cover parking of any vehicles on the surrounding streets. (Docket No. 25 at ¶¶ 6-9). They

plead that, for a period of at least three years, they have parked the same two trucks used for the

vending business’ operations in metered spots during the day, paying the required fees and then

keep the trucks parked in those spots every night, when payment of the meter fees is not required.

(Id. at ¶¶ 10-12). They admit that the version3 of the ordinance in effect for most of the events in

question “forbids parking of ‘any vehicle not classified as an automobile’ on any City street

between 10:00 p.m. and 7:00 a.m. This includes any Oversized Vehicle, truck, motorcycle,

pedacycle, and other vehicles.” (Id. at ¶ 31). Plaintiffs further concede that they continued to park

their vehicles overnight even after receiving numerous citations for violating this ordinance. (Id.

at ¶¶ 17, 23, 24).

        Plaintiffs complain that neither the City nor Costa have enforced the ordinance against

other vehicles for parking more than two hours overnight, listing several examples of vehicles

which they have observed parking near the same intersection and in other parts of the City. (Id. at


3
        The Court notes that the ordinance was amended in 2015 and 2018. (See Docket Nos. 25 at ¶ 13; 41 at 2-
3).

                                                           8
¶¶ 17, 27). However, Plaintiffs are not similarly situated to the owners of those alleged similarly

situated vehicles cited in their Second Amended Complaint for several reasons. First, as the

Magistrate Judge notes, many of the vehicles were allegedly parked in different areas of the City,

i.e., in Pittsburgh neighborhoods within blocks of Forbes and Bigelow; on Margaret Morrison

Road near the Carnegie Mellon campus; in Brighton Heights and North Side neighborhoods; and,

in the Strip District, Squirrel Hill, Hazelwood, and Southside neighborhoods. See e.g., South

Allegheny Pittsburgh Restaurant Enterprises, LLC v. City of Pittsburgh, 2019 WL 251506, at *9

(W.D. Pa. Jan. 17, 2019) (business not similarly situated to another operating in a different area of

the city). Second, as to the only vehicle Plaintiffs specifically mention, i.e., the Carnegie Mellon

Research to Go vehicle, they allege that the vehicle is illegally parked for “weeks at a time” on

neighborhood streets, “at times, within blocks of Plaintiffs.” (Docket No. 25 at ¶ 27). Third, none

of those vehicles have been parked on City streets continuously for a period of three years, all day

and night, and cited numerous times for violating the ordinance. (Id. at ¶¶ 11, 23). Fourth, those

vehicles which were allegedly parked on Bigelow and Forbes are not used for operating a vending

business on the surrounding sidewalks. (Id. at ¶ 27). Overall, the Court finds that Plaintiffs have

failed to allege that they are similarly situated in all relevant respects to the owners of these other

vehicles. Startzell, 533 F.3d at 203.

       But, even if the Court concluded otherwise, it would still find that Defendants have set

forth a rational basis for enforcing the ordinance, the obvious purpose of which furthers the

legitimate governmental objective of controlling parking by oversized vehicles on City streets.

See Highway Materials, Inc., 386 F. App’x. at 259 (quoting Heller, 509 U.S. at 320) (equal

protection “challenges fail when ‘there is any reasonably conceivable state of facts that could

provide a rational basis for the classification.’”). To reiterate, Plaintiffs admit that their two



                                                      9
oversized vehicles are being used to support their nearby sidewalk vending operations and are

parked continuously, day and night, near the intersection of Forbes and Bigelow. (Docket No. 25

at ¶¶ 10-12). While Plaintiffs allege that they were successful in having the citations dismissed

before local magistrates, they concede that the ordinance states on its face that it applies to bar

oversized vehicles from parking more than 2 hours overnight on “all streets.” (Id. at ¶ 31).

Plaintiffs further admit that they have not obtained a definitive ruling from the Court of Common

Pleas interpreting the challenged ordinance because none of the lower court decisions in their favor

limiting the ordinance to residential streets have been appealed to that level. (Id. at ¶ 25). Hence,

there remains a reasonable dispute between the parties as to the application of the ordinance to

Plaintiffs’ unique circumstances whereby they continuously park their vehicles in the area to best

support their business, despite being well aware of the text of the ordinance. Accordingly,

Defendants’ motion to dismiss Count III is granted.

        Next, following the Court’s rulings dismissing Plaintiffs’ § 1983 claims at Counts II

(procedural and substantive due process) and III (equal protection), their Monell claim must also

be dismissed because they have failed to plead an underlying violation of their constitutional

rights. Mills v. City of Harrisburg, 350 F. App'x. 770, 773, n. 2 (3d Cir. Oct. 30, 2009) (“Absent

an underlying constitutional violation by an agent of the municipality, [...] the municipality itself

may not be held liable under § 1983.”); Jackson v. City of Pittsburgh, No. CIV.A. 07-111, 2011

WL 3443951, at *27 (W.D. Pa. Aug. 8, 2011), aff'd sub nom. Jackson v. City of Pittsburgh Pa.,

492 F. App'x 297 (3d Cir. 2012) (“It is well-established that Plaintiff's § 1983 claim against the

City of Pittsburgh under Monell is ‘derivative’ in nature”). Accordingly, Defendants’ motion to

dismiss Count IV and the other claims against the City is also granted.4


4
         The Court notes that Plaintiffs’ Second Amended Complaint also purports to enforce unstated Pennsylvania
law through § 1983. (See e.g. Docket No. 25 at 10 (“Count II: Bonasorte v. City of Pittsburgh and Guy Costa (1983

                                                           10
         The Court’s final inquiry is whether the dismissal of the federal claims in Plaintiffs’ Second

Amended Complaint should be with prejudice or without prejudice. The United States Court of

Appeals for the Third Circuit has held that in civil rights cases “if a complaint is subject to a Rule

12(b)(6) dismissal, a district court must permit a curative amendment unless such an amendment

would be inequitable or futile.” Phillips, 515 F.3d at 245; see also Grayson v. Mayview State Hosp.,

293 F.3d 103, 113 (3d Cir. 2002). “Leave to amend may be denied for futility if ‘the complaint, as

amended, would fail to state a claim upon which relief could be granted.’” Hayden v. Westfield

Ins. Co., 586 F. App’x 835, 841 (3d Cir. 2014) (quoting Shane v. Fauver, 213 F.3d 113, 115 (3d

Cir. 2000) and citing In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.

1997)). Here, the Court finds that any further amendment of Plaintiff’s claims would be futile

given the Court’s analysis of the claims set forth above. In addition, Plaintiffs filed two amended

pleadings in this matter and have not affirmatively sought leave to file a third amended complaint

nor supplied this Court with a proposed pleading such that leave to amend may be denied on these

grounds as well. See, e.g., U.S. ex rel. Zizic v. Q2Administrators, LLC, 728 F.3d 228, 243 (3d Cir.

2013) (“[A] ‘bare request in an opposition to a motion to dismiss—without any indication of the

particular grounds on which amendment is sought ...—does not constitute a motion within the

contemplation of Rule 15(a).’”) (quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1280

(D.C. Cir. 1994)); McWreath v. Range Res.–Appalachia, LLC, 645 Fed.Appx. 190, 196 (3d Cir.

2016) (“[T]he failure to submit a draft amended complaint ‘is fatal to a request for leave to



Claim Under 14th Amendment and Pennsylvania Constitution”); at 10 (“Count III: Bonasorte v. City of Pittsburgh and
Guy Costa (Equal Protection ‘Class of One,’ Federal and Pennsylvania”)). Such claims are subject to dismissal as §
1983 permits the enforcement of federal rights and cannot be used as a mechanism to vindicate state rights. See One
Three Five, Inc. v. City of Pittsburgh, 951 F. Supp. 2d 788, 809 (W.D. Pa. 2013) (“Plaintiff's state constitutional claim
is not cognizable under § 1983 because it is a statute designed to protect federal rights and may not be used by litigants
as a vehicle to enforce provisions of the Pennsylvania Constitution.”).



                                                                11
amend.’”) (quoting Zizic, 728 F.3d at 243). Accordingly, the Court will dismiss all of Plaintiffs’

claims, with prejudice.

       IV.     CONCLUSION

       Based on the foregoing, the R&R [41] is adopted, in part and denied, in part and

Defendants’ motion to dismiss [28] is granted. An appropriate Order follows.



                                                            s/Nora Barry Fischer
                                                            Nora Barry Fischer
                                                            U.S. District Judge

Dated: April 15, 2019
cc/ecf: All counsel of record.




                                                   12
